Applicants’ request for continued examination of March 2, 2021, in response to the action mailed September 8, 2020, is acknowledged.  It is acknowledged that claims 2 and 9  have been cancelled, claims 1, 3, 5, 8, 10-11, 14, and 20 have been amended, and no claims have been added.  Claims 1-20 are pending.  
The elected invention by presentation is directed to methods for purifying MMP-1 comprising:
culturing a recombinant cell comprising an expression vector that comprises a nucleic acid sequence encoding the MMP-1, under conditions suitable for production of the MMP-1;
lysing the cells in the presence of a non-ionic detergent to produce a lysate;
contacting the soluble portion of the lysate with trypsin, to which the MMP-1 is resistant; 
contacting the soluble portion of the lysate with a filter to produce a retentate, and a filtrate containing the MMP-1, thereby purifying the MMP-1, and 
further isolating MMP1 with size exclusion chromatography, 
as well as polynucleotides encoding the MMP-1 encoded by SEQ ID NO: 1 and variants thereof (claim 20).

	Currently no claim encompasses the elected invention for the following reason.
	First, the elected invention is explicitly directed to contacting the soluble portion of the lysate with trypsin, to which the MMP-1 is resistant.  In this regard, the specification defines ‘resistant’ as: ‘a protease to which the protein of interest is resistant. That is, the protease is unable to cut the protein of interest’.

	Second, the specification teaches that the objective of contacting the soluble portion of the lysate with trypsin is to degrade host cell proteins.  This effect is demonstrated by figure 11, lanes 2-4.  

	Third, the elected invention is not directed to ‘contacting the separated, soluble portion of the lysate of 1 b with a reagent that activates the MMP’. 

	Fourth, if the phrase ‘contacting the separated, soluble portion of the lysate of 1 b with a reagent that activates the MMP and degrades cellular proteins’ means that, upon activation, MMP degrades cellular proteins, the specification demonstrates that MMP has little effect on degrading cellular proteins compared to trypsin (figure 11, lane 5).

/SHERIDAN SWOPE/ 
Primary Examiner, Art Unit 1652